Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 27-24, 31-39 are allowed. The prior art of record fails to disclose the feature for identifying a third set of resources in which the first device has an option to transmit or receive communications based on a protocol configuration, wherein identifying the third set of resources comprises identifying a location of one or more synchronization signal block (SSB) symbols or one or more random access channel (RACH) symbols, wherein identifying the third set of resources further comprises determining that a continuous duration of symbols corresponding to the third set of resources together exceeds a threshold, as recited in claim 1, and similarly recited in claims 17, 31 and 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAN YUEN/Primary Examiner, Art Unit 2464